DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the appeal brief filed on 05/04/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 06/07/2019 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13, and 20 recite “instruct a data center to authenticate with the data hosting service,” which is not disclosed in the applicant’s specification.
Claims 1, 13, and 20 recite “instruct the data center to provide the file to the target computing device,” which is not disclosed in the applicant’s specification.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “intercept an operating system call issued at a source computing device; … determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the private wide area network (WAN) or the data hosting service for use in the transfer, based on the metadata associated with the file, … instruct a data center to authenticate with the data hosting service and download the file from the data hosting service; and instruct the data center to provide the file to the target computing device” of claim(s) number, 1, 13, and 20. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claims 1, 13, and 20, only the limitation “intercept an operating system call issued at a source computing device, the intercepted operating system call including a file transfer request for transferring a file from the source computing device to a target computing device; initiate, in response to the intercepted operating system call, a transfer path selection process for selecting from between one of a private wide area network (WAN) or a data hosting service to be used as a transfer path for transferring the file from the source computing device to the target computing device, the data hosting service including a publicly-available computer network; determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the private WAN or the data hosting service for use in the transfer path, based on the metadata associated with the file; …” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “transfer the file from the source computing device to the target computing device using the private WAN when the private WAN is selected; and transfer the file from the source computing device to the target computing device using the data hosting service when the data hosting service is selected, including: upload the file to the data hosting service; instruct a data center to authenticate with the data hosting service and download the file from the data hosting service; and instruct the data center to provide the file to the target computing device” are neither required to be executed nor disclosed by the cited prior art.
In claims 2 and 14, only the limitation “The non-transitory computer-readable medium of claim 1, wherein the metadata includes a size of the file,…” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein the data hosting service is selected when the size of the file is greater than a threshold amount” are neither required to be executed nor disclosed by the cited prior art.


First Set of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 6, 12, 13, 15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”) and Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”).
Claims 1, 13, 20. Srinivasan teaches:
A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to: intercept an operating system call issued at a source computing device, the intercepted operating system call including a file transfer request for transferring a file from the source computing device to a target computing device; initiate, in response to the intercepted operating system call, a transfer process – on lines 11-23 in column 9 (After application 120 initiates the data transfer, the operating system 130A may be configured to complete the desired transmission on behalf of application 120. In response to an invocation of the sendFile system call interface 210, for example, operating system 130A may be configured to send the one or more data files 150 to client 125 without application 120 copying contents of the data files into application address space. That is, application 120 may simply invoke the sendFile system call interface 210 with a pointer to the data, such as a file descriptor returned from a previous invocation of an open system call interface, and does not need to read the file or copy the file contents into application address space for the purpose of sending the file contents to client 125.)

	Srinivasan does not explicitly teach:
wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, the second path including a publicly-available computer network; transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path.
However, Duncombe teaches:
wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
the second path including a publicly-available computer network; – in paragraphs [0090]-[0093], Fig. 19 (Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN).)
transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path; – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan with Duncombe to include wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, the second path including a publicly-available computer network; transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path, as taught by Duncombe, in paragraphs [0001] and [0019], to provide a technique for maintaining a consistent set of files between a plurality of computing devices that are remotely located by automatically identifying changes between remotely located set of files.

Combination of Srinivasan and Duncombe does not explicitly teach:
wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service; determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file.
However, Agetsuma teaches:
wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service – in paragraph [0048] (The "private cloud storage" is a cloud storage that is operated or managed by an organization that is same as a user, and is accessed by a user in the organization via mainly an internal network of a user such as the WAN (Wide Area Network) and the LAN (Local Area Network). The "public cloud storage" is a cloud storage that is operated or managed by an organization that is different from a user, and is mainly accessed by an unspecified large number of users via the Internet.)
determine, as part of the transfer path selection process, metadata associated with the file; – in paragraphs [0057], [0123], Figs. 8, 12 (The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file, – in paragraphs [0057], [0123], Figs. 8, 12 (A plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan and Duncombe with Agetsuma to include wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service; determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Combination of Srinivasan, Duncombe, and Agetsuma does not explicitly teach:
instruct a data center to authenticate with the second path and download the file from the second path; and instruct the data center to provide the file to the target computing device.
However, Webb-Johnson teaches
instruct a data center to authenticate with the second path and download the file from the second path; and instruct the data center to provide the file to the target computing device. – in claim 1 (The first proxy of the download module is configured to, asynchronously to and independently of the transfer module, connect to the external server over the network, authenticate on behalf of said client, and download the data file for the client prior to the client requesting the data file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, and Agetsuma with Webb-Johnson to include instruct a data center to authenticate with the second path and download the file from the second path; and instruct the data center to provide the file to the target computing device, as taught by Webb-Johnson, on lines 5-7 in column 1, to provide a proxy server for downloading one or more data files from an external server.

Claims 3, 15. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Duncombe further teaches:
further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file. – in paragraph [0022] (comparing one selected file on the client with a corresponding file on the server using a binary checksum; and if the client file is different from the corresponding file on the server, determining which file is newer; and transferring the newer file to the computer with the older file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Agetsuma, and Webb-Johnson with Duncombe to include determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file, as taught by Duncombe, in paragraphs [0001] and [0019], to provide a technique for maintaining a consistent set of files between a plurality of computing devices that are remotely located by automatically identifying changes between remotely located set of files.

Claims 6, 18. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Agetsuma further teaches:
further comprising: compute network metadata about network conditions of at least one of the private WAN or the data hosting service, – in paragraph [0093] (The credibility 1005 indicates a degree of a difficulty for a leak of information and a falsification of information (a level of credibility). For instance, "High" represents that the credibility is high, and "Low" represents that the credibility is low. The credibility 1005 is indicated by three stages composed of "High", "Middle", and "Low". However, the credibility 1005 can also be indicated by an expression of another type (for instance, a numerical value).)
wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata. – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, and Webb-Johnson with Agetsuma to include compute network metadata about network conditions of at least one of the private WAN or the data hosting service, wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim 12. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).  

Agetsuma further teaches:
further comprising: programmatically select one of a plurality of data hosting services for transferring the file. – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, and Webb-Johnson with Agetsuma to include programmatically select one of a plurality of data hosting services for transferring the file, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim(s) 2 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), and Forster, Karl (Pub. No.: US 2003/0167287, hereinafter, “Forster”).
Claims 2, 14. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the data hosting service is selected when the size of the file is greater than a threshold amount. – in paragraphs [0057], [0123], Figs. 8, 12 (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, and Webb-Johnson with Agetsuma to include wherein the data hosting service is selected when the size of the file is greater than a threshold amount, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
wherein the metadata includes a size of the file.
However, Forster teaches:
wherein the metadata includes a size of the file, – in paragraph [0033] (“Archive database 310 may store attributes of all files contained in the archive. These attributes may include information such as the name of the file, the name of the folder that contains the file, the file size, the date and time stamp of the file, file flags such as read only or hidden, the owner of the file, group names associated with the file, and the change history of the file including the date and time that a change is recorded and the type of change such as new, changed, or deleted. This information may be recorded for each file and updated each time the file is changed.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Forster to include wherein the metadata includes a size of the file, as taught by Forster, in paragraph [0002], to protect a group of computer files from unauthorized alteration.

Claim(s) 4, 10, 11, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), and Kaplan et al. (Pub. No.: US 2002/0186701, hereinafter, “Kaplan”).
Claims 4, 16. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers.
However, Kaplan teaches:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers. – in paragraph [0024] (The user can specify his priorities as to the parameters which are critical in transmitting a particular file, i.e. low cost, high speed, reliability, security, etc., in making the routing determination.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Kaplan to include wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim 10. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata.
However, Kaplan teaches:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata. – in paragraphs [0014], [0016], [0024], and [0030] (A telecommunications switching system employing multi-protocol routing optimization which utilizes predetermined and measured parameters in accordance with a set of user priorities in determining the selection of a telecommunications path to be utilized for transmitting a data file to a remote destination. The switching system has a first memory for storing the data file to be transferred, a second memory for storing predetermined parameters such as cost data associated with each of the telecommunications paths, a third memory for storing a set of user priorities regarding the transmission of data files, and means for measuring the value of variable parameters such as file transfer speed associated with each of the telecommunications paths. Processor means are operatively associated with the second and third memories and the variable parameter measuring means for determining which of the plurality of telecommunications paths should be utilized for transferring the data file in accordance with the set of user priorities, the predetermined telecommunications path parameters, and the measured variable parameters. The switching system further comprises input means for allowing a user to change the user priorities in the third memory prior to transmitting a file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Kaplan to include wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim 11. Combination of Srinivasan, Duncombe, Agetsuma, Webb-Johnson, and Kaplan teaches The non-transitory computer-readable medium of claim 10 – refer to the indicated claim for reference(s).  

Kaplan further teaches:
wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata. – in paragraphs [0014], [0016], [0024], and [0030] (A telecommunications switching system employing multi-protocol routing optimization which utilizes predetermined and measured parameters in accordance with a set of user priorities in determining the selection of a telecommunications path to be utilized for transmitting a data file to a remote destination. The switching system has a first memory for storing the data file to be transferred, a second memory for storing predetermined parameters such as cost data associated with each of the telecommunications paths, a third memory for storing a set of user priorities regarding the transmission of data files, and means for measuring the value of variable parameters such as file transfer speed associated with each of the telecommunications paths. Processor means are operatively associated with the second and third memories and the variable parameter measuring means for determining which of the plurality of telecommunications paths should be utilized for transferring the data file in accordance with the set of user priorities, the predetermined telecommunications path parameters, and the measured variable parameters. The switching system further comprises input means for allowing a user to change the user priorities in the third memory prior to transmitting a file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Kaplan to include wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim(s) 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), and L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”).
Claims 5, 17. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
wherein the file is intercepted via an application programming interface (API).
However, L'Heureux teaches:
wherein the file is intercepted via an application programming interface (API). – in paragraph [0081] (A data transfer is one example of a file transfer that may be initiated by a client device by sending an API call to the gateway router.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with L'Heureux to include wherein the file is intercepted via an application programming interface (API), as taught by L'Heureux, in paragraph [0002], to provide gateways or access points for multiple client devices to concurrently access networks.

Claim(s) 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), and Karpuram et al. (Pub. No.: US 2011/0238687, hereinafter, “Karpuram”).
Claims 7, 19. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device.
However, Karpuram teaches:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device. – in paragraph [0048] (As shown in FIG. 2, environment 200 comprises one or more managed hosts 240. Managed hosts 240 represent servers, network devices, workstations, virtual machines, etc. deployed in an enterprise network. Such enterprise network can include many sub-networks such one or more Local Area Networks (LANs), Wide Area Networks (WANs), Virtual Private Networks ( VPNs), etc. The enterprise network can be distributed geographically across one or more offices, one or more data centers, etc.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Karpuram to include wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device, as taught by Srinivasan, on lines 10-12 in column 1, to provide services that allow transmission of large volumes of data over communication networks such as intranets or the Internet.

Claim(s) 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), and Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”).
Claim 8. Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, and Webb-Johnson does not explicitly teach:
further comprising: transfer configuration data to the data center, the configuration data including information for authenticating with and accessing the data hosting service.
However, Chan teaches:
further comprising: transfer configuration data to the data center, – in paragraph [0022] (If authentication is required, a password or certificate may be delivered to the addressee (step 344), in addition to the message and link 148.)
the configuration data including information for authenticating with and accessing the data hosting service. – in paragraph [0025] (the secure server 132 may determine whether a required password and/or certificate has been received in connection with the request for the stored file 144.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Webb-Johnson with Chan to include transfer configuration data to the data center, the configuration data including information for authenticating with and accessing the data hosting service, as taught by Chan, in paragraph [0001], to provide for the convenient and secure exchange of documents over communication networks.

Claim 9. Combination of Srinivasan, Duncombe, Agetsuma, Webb-Johnson, and Chan teaches The non-transitory computer-readable medium of claim 8 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service. – in paragraphs [0088]-[0097] (The account 1009 indicates the account information (such as an ID or a password) that is required for an access to a storage apparatus.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Webb-Johnson, and Chan with Agetsuma to include wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Second Set of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8, 9, 12, 13, 15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”), and Oden et al. (Pub. No.: US 2007/0061366, hereinafter, “Oden”).
Claims 1, 13, 20. Srinivasan teaches:
A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to: intercept an operating system call issued at a source computing device, the intercepted operating system call including a file transfer request for transferring a file from the source computing device to a target computing device; initiate, in response to the intercepted operating system call, a transfer process – on lines 11-23 in column 9 (After application 120 initiates the data transfer, the operating system 130A may be configured to complete the desired transmission on behalf of application 120. In response to an invocation of the sendFile system call interface 210, for example, operating system 130A may be configured to send the one or more data files 150 to client 125 without application 120 copying contents of the data files into application address space. That is, application 120 may simply invoke the sendFile system call interface 210 with a pointer to the data, such as a file descriptor returned from a previous invocation of an open system call interface, and does not need to read the file or copy the file contents into application address space for the purpose of sending the file contents to client 125.)

	Srinivasan does not explicitly teach:
wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, the second path including a publicly-available computer network; transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path.
However, Duncombe teaches:
wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
the second path including a publicly-available computer network; – in paragraphs [0090]-[0093], Fig. 19 (Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN).)
transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path; – in paragraphs [0090]-[0093], Fig. 19 (The client computer program installed on client device 1920 permits the user (not shown) of device 1920 to connect to the server program installed on either (or both of) local server 1900 or (through firewall 1910) remote server 1960. Device 1920 may also synchronize with remote devices 1940, 1950, 1960, and 1970 by similarly, through firewall 1910, using a public network 1930 (e.g. the InterNet) or a private network 1980 (e.g. a VPN). The client computer program installed on mobile client device 1950 (e.g. a PDA) connects to the server program installed on local server 1900 using public network 1930, or to remote server 1960 using private network 1980 permitting a user who is away from the office to synchronize various data sets between various computers thereby sharing the same or different data with various colleagues.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan with Duncombe to include wherein the transfer process is a transfer path selection process for selecting from between one of a first path or a second path to be used as a transfer path for transferring the file from the source computing device to the target computing device, the second path including a publicly-available computer network; transfer the file from the source computing device to the target computing device using the first path when the first path is selected; and transfer the file from the source computing device to the target computing device using the second path when the second path is selected, including: upload the file to the second path, as taught by Duncombe, in paragraphs [0001] and [0019], to provide a technique for maintaining a consistent set of files between a plurality of computing devices that are remotely located by automatically identifying changes between remotely located set of files.

Combination of Srinivasan and Duncombe does not explicitly teach:
wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service; determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file.
However, Agetsuma teaches:
wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service – in paragraph [0048] (The "private cloud storage" is a cloud storage that is operated or managed by an organization that is same as a user, and is accessed by a user in the organization via mainly an internal network of a user such as the WAN (Wide Area Network) and the LAN (Local Area Network). The "public cloud storage" is a cloud storage that is operated or managed by an organization that is different from a user, and is mainly accessed by an unspecified large number of users via the Internet.)
determine, as part of the transfer path selection process, metadata associated with the file; – in paragraphs [0057], [0123], Figs. 8, 12 (The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file, – in paragraphs [0057], [0123], Figs. 8, 12 (A plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan and Duncombe with Agetsuma to include wherein the first path is a private wide area network (WAN); wherein the second path is a data hosting service; determine, as part of the transfer path selection process, metadata associated with the file; programmatically select one of the first path or the second path for use in the transfer, based on the metadata associated with the file, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Combination of Srinivasan, Duncombe, and Agetsuma does not explicitly teach:
instruct a data center to authenticate with the second path and download the file from the second path.
However, Chan teaches:
instruct a data center to authenticate with the second path and download the file from the second path; – in paragraphs [0021]-[0026] (With reference now to FIG. 3B, at step 340, a determination is made as to whether authentication of the addressee is required in order to allow the addressee to access the stored file 144. If authentication is required, a password or certificate may be delivered to the addressee (step 344), in addition to the message and link 148. For example, the secure server 132 may determine whether a required password and/or certificate has been received in connection with the request for the stored file 144. If any required authentication has not been received, access to the stored file 144 is denied (step 360). If required authentication has-been received, or if no authentication is required, the stored file 144 is delivered to the addressee (step 364), and the process ends (step 370). As can be appreciated by one of skill in the art, the delivery of the stored file 144 to the receiving client computer 112 is performed over a secure channel.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, and Agetsuma with Chan to include instruct a data center to authenticate with the second path and download the file from the second path, as taught by Chan, in paragraph [0001], to provide for the convenient and secure exchange of documents over communication networks.

Combination of Srinivasan, Duncombe, Agetsuma, and Chan does not explicitly teach:
instruct the data center to provide the file to the target computing device.
However, Oden teaches
instruct the data center to provide the file to the target computing device. – in paragraph [0087] (The client program 110 may instruct the server 120 to forward an e-mail to the client 101.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, and Chan with Oden to include instruct the data center to provide the file to the target computing device, as taught by Oden, in paragraph [0052], to a web-based software application, in which a server, compiles a predetermined list of items, either manually or automatically, and stores them for periodic download to a client.

Claims 3, 15. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Duncombe further teaches:
further comprising: determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file. – in paragraph [0022] (comparing one selected file on the client with a corresponding file on the server using a binary checksum; and if the client file is different from the corresponding file on the server, determining which file is newer; and transferring the newer file to the computer with the older file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Agetsuma, Chan, and Oden with Duncombe to include determine whether or not the file already exists at the target computing device based on one or more checksum values associated with the file, as taught by Duncombe, in paragraphs [0001] and [0019], to provide a technique for maintaining a consistent set of files between a plurality of computing devices that are remotely located by automatically identifying changes between remotely located set of files.

Claims 6, 18. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Agetsuma further teaches:
further comprising: compute network metadata about network conditions of at least one of the private WAN or the data hosting service, – in paragraph [0093] (The credibility 1005 indicates a degree of a difficulty for a leak of information and a falsification of information (a level of credibility). For instance, "High" represents that the credibility is high, and "Low" represents that the credibility is low. The credibility 1005 is indicated by three stages composed of "High", "Middle", and "Low". However, the credibility 1005 can also be indicated by an expression of another type (for instance, a numerical value).)
wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata. – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Chan, and Oden with Agetsuma to include compute network metadata about network conditions of at least one of the private WAN or the data hosting service, wherein the private WAN or the data hosting service is selected based on the metadata and the network metadata, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim 8. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Chan further teaches:
further comprising: transfer configuration data to the data center, – in paragraph [0022] (If authentication is required, a password or certificate may be delivered to the addressee (step 344), in addition to the message and link 148.)
the configuration data including information for authenticating with and accessing the data hosting service. – in paragraph [0025] (the secure server 132 may determine whether a required password and/or certificate has been received in connection with the request for the stored file 144.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Chan to include transfer configuration data to the data center, the configuration data including information for authenticating with and accessing the data hosting service, as taught by Chan, in paragraph [0001], to provide for the convenient and secure exchange of documents over communication networks.

Claim 9. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 8 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service. – in paragraphs [0088]-[0097] (The account 1009 indicates the account information (such as an ID or a password) that is required for an access to a storage apparatus.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Chan, and Oden with Agetsuma to include wherein the configuration data includes credential information associated with the organization for use in accessing an account provided by the data hosting service, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim 12. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).  

Agetsuma further teaches:
further comprising: programmatically select one of a plurality of data hosting services for transferring the file. – in paragraph [0057] (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Chan, and Oden with Agetsuma to include programmatically select one of a plurality of data hosting services for transferring the file, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Claim(s) 2 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”), Oden et al. (Pub. No.: US 2007/0061366, hereinafter, “Oden”), and Forster, Karl (Pub. No.: US 2003/0167287, hereinafter, “Forster”).
Claims 2, 14. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Agetsuma further teaches:
wherein the data hosting service is selected when the size of the file is greater than a threshold amount. – in paragraphs [0057], [0123], Figs. 8, 12 (a plurality of storage apparatuses that is provided with different credibility includes the private cloud storage 50 and the public cloud storage 60. The file server 30 selects a storage apparatus that is suitable for an importance of the file among the private cloud storage 50 and the public cloud storage 60 based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage. More specifically, a file that is provided with a high importance is migrated to the private cloud storage 50, and a file that is provided with a low importance is migrated to the public cloud storage 60. In the present embodiment, the file can be stored into a storage apparatus that is suitable for an importance of the file. By the above configuration, it is expected that a file that is provided with a high importance is migrated to the private cloud storage 50 and a file that is provided with a low importance is migrated to the public cloud storage 60.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Chan, and Oden with Agetsuma to include wherein the data hosting service is selected when the size of the file is greater than a threshold amount, as taught by Agetsuma, in paragraphs [0012] and [0057], to provide a technique that selects a storage apparatus that is suitable for an importance of the file among the private cloud and the public cloud based on an attribute of a file (for instance, the access control information) as a migration destination of a file in the local storage.

Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden does not explicitly teach:
wherein the metadata includes a size of the file.
However, Forster teaches:
wherein the metadata includes a size of the file, – in paragraph [0033] (“Archive database 310 may store attributes of all files contained in the archive. These attributes may include information such as the name of the file, the name of the folder that contains the file, the file size, the date and time stamp of the file, file flags such as read only or hidden, the owner of the file, group names associated with the file, and the change history of the file including the date and time that a change is recorded and the type of change such as new, changed, or deleted. This information may be recorded for each file and updated each time the file is changed.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Forster to include wherein the metadata includes a size of the file, as taught by Forster, in paragraph [0002], to protect a group of computer files from unauthorized alteration.

Claim(s) 4, 10, 11, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”), Oden et al. (Pub. No.: US 2007/0061366, hereinafter, “Oden”), and Kaplan et al. (Pub. No.: US 2002/0186701, hereinafter, “Kaplan”).
Claims 4, 16. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden does not explicitly teach:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers.
However, Kaplan teaches:
wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers. – in paragraph [0024] (The user can specify his priorities as to the parameters which are critical in transmitting a particular file, i.e. low cost, high speed, reliability, security, etc., in making the routing determination.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Kaplan to include wherein the metadata includes a security level, a priority level related to individual members or classes of members of the organization associated with the file, or at least one constraint on file transfers, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim 10. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden does not explicitly teach:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata.
However, Kaplan teaches:
wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata. – in paragraphs [0014], [0016], [0024], and [0030] (A telecommunications switching system employing multi-protocol routing optimization which utilizes predetermined and measured parameters in accordance with a set of user priorities in determining the selection of a telecommunications path to be utilized for transmitting a data file to a remote destination. The switching system has a first memory for storing the data file to be transferred, a second memory for storing predetermined parameters such as cost data associated with each of the telecommunications paths, a third memory for storing a set of user priorities regarding the transmission of data files, and means for measuring the value of variable parameters such as file transfer speed associated with each of the telecommunications paths. Processor means are operatively associated with the second and third memories and the variable parameter measuring means for determining which of the plurality of telecommunications paths should be utilized for transferring the data file in accordance with the set of user priorities, the predetermined telecommunications path parameters, and the measured variable parameters. The switching system further comprises input means for allowing a user to change the user priorities in the third memory prior to transmitting a file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Kaplan to include wherein the private WAN or the data hosting service is selected based on path decision logic, the path decision logic specifying one or more weights applied to the metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim 11. Combination of Srinivasan, Duncombe, Agetsuma, Chan, Oden, and Kaplan teaches The non-transitory computer-readable medium of claim 10 – refer to the indicated claim for reference(s).  

Kaplan further teaches:
wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata. – in paragraphs [0014], [0016], [0024], and [0030] (A telecommunications switching system employing multi-protocol routing optimization which utilizes predetermined and measured parameters in accordance with a set of user priorities in determining the selection of a telecommunications path to be utilized for transmitting a data file to a remote destination. The switching system has a first memory for storing the data file to be transferred, a second memory for storing predetermined parameters such as cost data associated with each of the telecommunications paths, a third memory for storing a set of user priorities regarding the transmission of data files, and means for measuring the value of variable parameters such as file transfer speed associated with each of the telecommunications paths. Processor means are operatively associated with the second and third memories and the variable parameter measuring means for determining which of the plurality of telecommunications paths should be utilized for transferring the data file in accordance with the set of user priorities, the predetermined telecommunications path parameters, and the measured variable parameters. The switching system further comprises input means for allowing a user to change the user priorities in the third memory prior to transmitting a file.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Kaplan to include wherein the metadata includes security-related metadata and transfer latency metadata, wherein the security-related metadata is associated with a higher weight than the transfer latency metadata, as taught by Kaplan, in paragraphs [0001]-[0016], to dynamically select an optimal path from a plurality of available paths for transferring file in accordance with an analysis of both static and dynamically changing variables and user priorities on a file-by-file basis.

Claim(s) 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”), Oden et al. (Pub. No.: US 2007/0061366, hereinafter, “Oden”), and L'Heureux et al. (Pub. No.: US 2014/0258441, hereinafter, “L'Heureux”).
Claims 5, 17. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden does not explicitly teach:
wherein the file is intercepted via an application programming interface (API).
However, L'Heureux teaches:
wherein the file is intercepted via an application programming interface (API). – in paragraph [0081] (A data transfer is one example of a file transfer that may be initiated by a client device by sending an API call to the gateway router.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with L'Heureux to include wherein the file is intercepted via an application programming interface (API), as taught by L'Heureux, in paragraph [0002], to provide gateways or access points for multiple client devices to concurrently access networks.

Claim(s) 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Pub. No.: US 7,761,609, hereinafter, “Srinivasan”) in view of Duncombe et al. (Pub. No.: US 2003/0120685, hereinafter, “Duncombe”), and further in view of Agetsuma et al. (Pub. No.: US 2012/0101995, hereinafter, “Agetsuma”), Webb-Johnson, Mark C. (Patent No.: US 8,365,270, hereinafter, “Webb-Johnson”), Chan et al. (Pub. No.: US 2005/0182821, hereinafter, “Chan”), Oden et al. (Pub. No.: US 2007/0061366, hereinafter, “Oden”), and Karpuram et al. (Pub. No.: US 2011/0238687, hereinafter, “Karpuram”).
Claims 7, 19. Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Combination of Srinivasan, Duncombe, Agetsuma, Chan, and Oden does not explicitly teach:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device.
However, Karpuram teaches:
wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device. – in paragraph [0048] (As shown in FIG. 2, environment 200 comprises one or more managed hosts 240. Managed hosts 240 represent servers, network devices, workstations, virtual machines, etc. deployed in an enterprise network. Such enterprise network can include many sub-networks such one or more Local Area Networks (LANs), Wide Area Networks (WANs), Virtual Private Networks ( VPNs), etc. The enterprise network can be distributed geographically across one or more offices, one or more data centers, etc.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Srinivasan, Duncombe, Agetsuma, Chan, and Oden with Karpuram to include wherein the private WAN is associated with geographically-distributed datacenters including a local file store proximate to the source computing device and a remote file store proximate to the target computing device, as taught by Srinivasan, on lines 10-12 in column 1, to provide services that allow transmission of large volumes of data over communication networks such as intranets or the Internet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449